 



Exhibit 10.59
Forest City Enterprises, inc.
UNFUNDED NONQUALIFIED SUPPLEMENTAL
RETIREMENT PLAN FOR EXECUTIVES
PLAN STATEMENT
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008)

 



--------------------------------------------------------------------------------



 



PREAMBLE
Forest City Enterprises, Inc. does hereby amend and completely restate the
Forest City Enterprises, Inc. Unfunded Nonqualified Supplemental Retirement Plan
for Executives on the terms and conditions hereinafter set forth, effective as
of January 1, 2008. The Plan was previously amended and restated as of
January 1, 2005.
This Plan is an unfunded, nonqualified supplemental retirement arrangement for a
select group of management or highly compensated employees of Forest City
Enterprises, Inc. and, except to the extent preempted by federal law, all rights
hereunder shall be governed by and construed in accordance with the laws of the
State of Ohio.
The Plan consists of this Plan Statement, which incorporate the general
provisions and guidelines of the Plan which shall apply equally to all Plan
Participants, and separate individual Agreements, the provisions of which will
apply solely to the Plan Participant with respect to whom the Agreement has been
entered into.

1



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions
The following words and phrases as used herein shall have the following meanings
unless a different meaning is plainly required by the context:

1.1   “Agreement” shall mean the written agreement between a Participant and the
Corporation that is entered into upon the Participant’s commencement of
participation in the Plan and any subsequent written agreement between the
Participant and the Corporation and which specifies (i) the Normal Retirement
Benefit to which such Participant shall be entitled under the Plan and (ii) such
other special provisions as are applicable to the Participant. In the event of
any conflict or inconsistency between this Plan Statement and an Agreement, the
terms of the Agreement shall control.

1.2   “Beneficiary” shall mean such person or persons as a Participant may from
time to time, by notice to the Corporation on a form made available by the
Committee for such purpose, designate to receive any benefit payable in the
event of his death, and means the estate of the Participant if no valid
beneficiary designation is in effect at the time of a Participant’s death.

1.3   “Board” shall mean the Board of Directors of the Corporation.

1.4   “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.5   “Committee” shall mean the Committee appointed by the Board to administer
the plan.

1.6   “Compensation” shall mean the basic cash remuneration payable to a
Participant which was attributable to his employment with the Corporation during
calendar year, excluding bonuses, overtime, and incentive pay and annual
Corporation contributions to the Corporation’s 401(k) Plan.

1.7   “Corporation” shall mean Forest City Enterprises, Inc.

1.8   “Disability” shall mean (i) any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of at least twelve months that renders the
Participant unable to engage in any substantial gainful activity, (ii) any
medically determinable physical or mental impairment that can be expected to
result in death or that can be expected to last for a continuous period of at
least twelve months that results in the Participant’s receipt of income
replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Corporation, or (iii) the
determination by the Social Security Administration that the Participant is
totally disabled.

1.9   “Key Employee” shall mean a “specified employee” with respect to the
Corporation (or a controlled group member) determined pursuant to procedures
adopted by the Corporation in compliance with Section 409A of the Code.

2



--------------------------------------------------------------------------------



 



1.10   “Moody’s Rate” shall mean, for each calendar quarter, the interest rate
that is the sum of (i) the average of the Moody’s long-term corporate bond
yields for A, Aa, and Aaa bonds first published for such quarter plus (ii) .50.

1.11   “Normal Retirement Benefit” shall mean the amount specified by the
Corporation in a Participant’s Agreement from time to time.

1.12   “Normal Retirement Date” shall mean, solely for purposes of this Plan,
the first day of the month next following the later of the date of (i) a
Participant’s attainment of age 60 or (ii) a Participant’s Termination of
Employment.

1.13   “Participant” shall mean an employee of the Corporation serving in an
executive or other managerial capacity who is selected by the Committee to
participate in the Plan, and with whom the Corporation has entered into an
Agreement.

1.14   “Plan” shall mean the Forest City Enterprises, Inc. Unfunded Nonqualified
Supplemental Retirement Plan for Executives, consisting of this Plan Statement
and separate, individual Agreements with Plan Participants.

1.15   “Service” shall mean the aggregate period of a Participant’s employment
with the Corporation since his original date of hire, as determined by the
Committee in accordance with uniform rules, treating persons similarly situated
in a similar manner.

1.16   “Termination of Employment” shall mean a termination of employment that
constitutes a separation from service within the meaning of Treasury
Regulation Section 1.409A-1(h)(1)(ii).

1.17   The masculine pronoun wherever used shall include the feminine pronoun,
and the singular shall include the plural.

3



--------------------------------------------------------------------------------



 



ARTICLE II
Eligibility for Benefits

2.1   Vesting       If a Participant’s employment with the Corporation
terminates prior to the Participant’s completion of 10 years of Service, no
retirement benefit shall be payable from this Plan. Subject to Section 2.5, if a
Participant’s employment with the Corporation terminates on or after the
Participant’s completion of 10 years of Service, he shall be vested in and
entitled to a percentage of his Normal Retirement Benefit in accordance with the
following schedule:

              Vested   Years of Service   Percentage  
10 years but less than 11 years
    50 %
11 years but less than 12 years
    60 %
12 years but less than 13 years
    70 %
13 years but less than 14 years
    80 %
14 years but less than 15 years
    90 %
15 or more years
    100 %

2.2   Normal Retirement Benefit       A Participant who incurs a Termination of
Employment with a vested interest in his Normal Retirement Benefit shall be
entitled to receive such vested amount of his Normal Retirement Benefit. Payment
of the vested Normal Retirement Benefit shall be made in equal biweekly
installments over a period of 120 months, with the first biweekly payment being
made on the first paydate following the Participant’s Normal Retirement Date.
The amount of each biweekly installment payment shall be determined by the
Committee so that the installment payments have a present value (taking into
account the amount of a Participant’s vested Normal Retirement Benefit at the
time such payments commence and interest, at the Moody’s Rate, that would be
earned on the amount of such vested Normal Retirement Benefit during the payment
period) equivalent to the value of the Participant’s vested Normal Retirement
Benefit at the time such payments begin. The interest rate used for purposes of
determining the installment payment amount in the prior sentence shall be the
average of the Moody’s Rates for the four calendar quarters that precede the
calendar quarter in which the installment payments commence. Notwithstanding the
foregoing, if the Participant is a Key Employee, payment on account of
Termination of Employment shall commence on the first paydate of the seventh
month following such Termination of Employment (or the date of death, if
earlier) and the total amount of biweekly installment payments to which such Key
Employee would otherwise be entitled during the six-month period following the
date of such Termination of Employment shall also be paid on the first paydate
of the seventh month following such Termination of Employment.

4



--------------------------------------------------------------------------------



 



2.3   Disability       Notwithstanding Section 2.2, a Participant with a vested
interest in his Normal Retirement Benefit who incurs a Disability shall be
entitled to receive such vested amount of his Normal Retirement Benefit. Payment
of the vested Normal Retirement Benefit shall be made in equal biweekly
installments over a period of 120 months, calculated in accordance with the
method specified in Section 2.2, with the first biweekly payment being made on
the first paydate of the month following the incurrence of such Disability.  
2.4   Death       Notwithstanding Sections 2.2 and 2.3, in the event of the
death of a Participant the Participant’s remaining vested Normal Retirement
Benefit shall be paid to his Beneficiary in the form of a single, lump sum
payment on the first day of the month following the date of the Participant’s
death.   2.5   Forfeiture of Benefit       Notwithstanding the foregoing, in the
event that the Committee determines that a Participant’s willful or intentional
conduct results in material financial detriment to the Corporation with a
financial gain to the Participant, or the Participant is convicted of a felony
or of a misdemeanor involving fraud, dishonesty or moral turpitude, that
Participant (and his Beneficiary, if any) shall forfeit a portion of any Normal
Retirement Benefit otherwise payable from this Plan. The amount of a
Participant’s forfeited Normal Retirement Benefit shall be equal to the amount
of financial detriment incurred by the Corporation as a result of the
Participant’s conduct. This Section 2.5 only applies to benefits accrued under
the Plan on or after January 1, 1999.   2.6   Small Payments      
Notwithstanding the foregoing, if at the time of a Participant’s Termination of
Employment, or if earlier, the Participant’s Disability, the Participant has a
vested interest in his Normal Retirement Benefit that does not exceed the
applicable dollar amount then in effect under Section 402(g)(1)(B) of the Code,
such vested amount of the Normal Retirement Benefit shall be automatically paid
to such Participant in a single, lump sum payment on the first paydate following
the date of such Termination of Employment or Disability, provided, however,
that if the Participant is a Key Employee, payment on account of Termination of
Employment shall occur on the first paydate of the seventh month following such
Termination of Employment (or, if earlier, the date of death).

ARTICLE III
Administration

3.1   Subject to the provisions of the Plan, full power and authority to
construe, interpret and administer the Plan shall be vested in the Committee as
from time to time constituted by the Board.



5



--------------------------------------------------------------------------------



 



3.2   Decisions and determinations by the Committee shall be final and binding
upon all parties, including the Corporation, shareholders, employees and
Participants and their Beneficiaries and personal representatives. The Committee
shall have the authority to interpret the Plan, to establish and revise rules
and regulations relating to the Plan, and to make any other determinations that
it believes necessary or advisable for the administration of the Plan.

3.3   No member of the Committee shall be liable for any act done or
determination made in good faith.

3.4   It is intended that the Plan comply with the provisions of Section 409A of
the Code, so as to prevent the inclusion in gross income of any amounts deferred
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts would otherwise actually be distributed or made available to
Participants or Beneficiaries. The Plan shall be administered in a manner that
effects such intent.

ARTICLE IV
Funding

4.1   Nothing in this Plan shall be interpreted or construed to require the
Corporation in any manner to fund its obligations to Participants hereunder.

4.2   In the event that the Corporation shall decide to establish an advance
accrual reserve on its books against the future expense of this Plan, such
reserve shall not under any circumstances be deemed to be an asset of this Plan
nor a source of payment of any claims under this Plan but, at all times, shall
remain a part of the general assets of the Corporation, subject to the claims of
the Corporation’s creditors.

4.3   A person entitled to a benefit in accordance to the provisions of this
Plan shall have a claim upon the Corporation only to the extent of the biweekly
payments thereof, if any, due up to and including the then current months and
shall not have a claim upon the Corporation for any subsequent biweekly payment
unless and until such payment shall become due and payable.

ARTICLE V
Amendment and Termination

    The Corporation reserves the right to amend or terminate the Plan at any
time by action of the Compensation Committee of the Board.

6



--------------------------------------------------------------------------------



 



    EXECUTED at Cleveland, Ohio this 27th day of March, 2008.

                  FOREST CITY ENTERPRISES, INC.    
 
           
 
  By:
Name:   /s/ Andrew J. Passen
 
Andrew J. Passen    
 
  Title:   Executive Vice President — Human Resources    

7